Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Replacement drawings submitted 12/07/2020 are not acceptable because member 42 is incorrectly indicated in Figure 8. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “the fastening member being integral with said dispensing device and being fixed around and in contact with the internal hollow shaft of the fastening element” as recited in claim 1 lines 12-13” must be shown or the feature(s) canceled from the claim(s).  Currently, the fastening member (41) is not shown to be in contact with the internal hollow shaft (42), the hollow shaft in the specifications is indicated to be between the outer wall and the inner wall of the fastening member.  The internal hollow shaft member (42) is incorrectly denote as be being between members 47 and 5 per the specifications the internal hollow shaft member (42) is between members (46) and (42).  No new matter should be entered.


Reference numeral 34 cited in the specifications is not shown in the elected embodiment of Figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the fastening member comprises… an outer wall and an inner wall forming an internal hollow shaft" in lines 8-9 and “the fastening member being integral with said dispensing device and being fixed around and in contact with the internal hollow shaft of the fastening element” in lines 12-13.  The fastening member (41) is not in contact with the internal hollow shaft (42) as denote in replacement drawings submitted 12/07/2020 but rather the fastening member contacts the inner wall surface of the fastening element. It is generally understood and broadly 

Claim 24 recites the limitation "the positioning" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested the limitations be amended to read --a position--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3,6,9-11 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Garcia (US 6,527,149).

Referring to claim 1.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, comprising: 
a bottle (1) suitable for containing the product to be dispensed and having a neck (neck portion 10 of bottle) comprising, an inner wall (inner neck wall of 1) delimiting an opening (outer opening formed in 1),

a fastening element (including members #A and #B; see reproduced in Figure below) for securing the body (body of 5) of the dispensing device (5) in the (secured in the neck, not recited as secured to the neck) neck of the bottle (1), the fastening element (including members #A and #B) cooperating (engaged with the inner wall via member 30) with the inner wall (inner wall of 10) of the neck of the bottle (1),
wherein the fastening element (including members #A and #B) comprises a cylindrical double wall (walls #A and #B) comprising an outer wall (#A) and an inner wall (#B) forming an internal hollow shaft (around and between members #A and #B), said outer (#A) and inner walls (#B) being coaxial (share vertical axis; see Figure 2a), and
wherein said packaging device (Figure 2a) comprises a fastening member (6) of said dispensing device (5), the fastening member (6) being integral (connected to the top portion of 6, member 62 is locked in place around member 5; Figure 2a) with said dispensing device (5) and being fixed around and in contact with the internal hollow shaft (around and between members #A and #B) of the fastening element (including members #A and #B),
wherein the fastening element (including members #A and #B) comprises a radially projecting flange (#D; see upper connecting flange of member #A and #B; see reproduced Figure below), said flange (#D) comprising a lower surface (bottom surface of flange #D) facing a shoulder (shoulder #E) provided at an end of the neck (10), the shoulder (#E) being internal to the neck of the bottle.


    PNG
    media_image1.png
    897
    1114
    media_image1.png
    Greyscale


Referring to claim 2.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the inner (#B) and outer walls (#A) have a common end (common connection at bottom of #A and #B; Figure 2a) integral to a cylinder (#C) which is coaxial with said walls (#A and #B) and which extends downwards (see Figure 2a).
Referring to claim 3.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the internal hollow shaft (around members #A and #B) has a retaining element (construed to be any element capable for retaining; upper radial 

Referring to claim 6.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the fastening member (6) is crimped around the internal hollow shaft (ring 61 that is engaged by force into the body until the abutment collar 63 comes into abutment against the top end of the body; Col. 3 lines 59-63).

Referring to claim 9.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the fastening element (including members #A and #B) comprises a cylinder (#C) forming a cover for the body (body of 5) of the dispensing device (5), the cylinder (#C) being coaxial with the neck (10) and extending to a height able to conceal said body in the neck (see member #C and #A covering the body of 5; Figure 2a).
Referring to claim 10.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the neck (10) has a neck height and wherein the cylinder (#C) extends along the entire neck height (see Figure 2a).

Referring to claim 11.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the cylinder (#C) has a diameter such that there is empty space between the cylinder (#C) and the inner wall of the neck (see space between member #C and at curvature of 1).

Referring to claim 20.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, comprising a ring (ring 62; Figure 2A) force fitted between the dispensing device (5) and the fastening element (including members #A and #B).

Referring to claim 21.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the ring (ring 62; Figure 2A) is located between the dispensing device (5) and the fastening element (including members #A and #B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 24 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gueret (US 5,292,033).

Referring to claim 18.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),

a fastening element (211; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211) cooperating  with the inner wall (inner wall of 204) of the neck of the bottle (204),
wherein the fastening element (211; Figure 4) comprises a cylindrical double wall (outer and inner walls of 211) comprising an outer wall (wall of 211 in contact with 204) and an inner wall (wall of 212) forming an internal hollow shaft (around and between members outer and inner walls of 211), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member (including members 217 and 213) of said dispensing device (208), the fastening member (including members 217 and 213) being integral (connected; see Figure 4) with said dispensing device (208) and being fixed around the internal hollow shaft (around and between members outer and inner walls of 211) of the fastening element (211; Figure 4),
wherein the fastening element (211) comprises a radially projecting flange 224), said flange (224) comprising a lower surface (bottom surface of flange 224) facing a shoulder (shoulder of 204) provided at an end of the neck (neck portion of 204), the shoulder (shoulder of 204) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1),
wherein the neck (neck of 204; Figure 4) comprises a snap-fitting groove (310; Figure 5) on its inner face (inner face of 204; Figure 2A), and the fastening element 

Referring to claim 24.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),
a dispensing device (208) comprising a body (body of 208) and suitable for dispensing said product, 
a fastening element (211; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211) cooperating with the inner wall (inner wall of 204) of the neck of the bottle (204),
a flat locking ring (26; Figure 1) for locking the positioning of the fastening element (including members 12 and 13; Figure 1) in the neck of the bottle (top portion of 4),
wherein the fastening element (211; Figure 4) comprises a cylindrical double wall (outer and inner walls of 211) comprising an outer wall (wall of 211 in contact with 204) and an inner wall (wall of 212) forming an internal hollow shaft (around and between members outer and inner walls of 211), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member (including members 217 and 213) of said dispensing device (208), the fastening 
wherein the fastening element (211) comprises a radially projecting flange (224), said flange (224), said flange comprising a lower surface (bottom surface of flange 224) facing a shoulder (shoulder of 204) provided at an end of the neck (neck portion of 204), the shoulder (shoulder of 204) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).

wherein the flat locking ring (26) faces an upper surface of the shoulder (top notched edge of 4 in contact with 26), the flat locking ring (26) being flush (being flush, resting flat against the top surface of notched edge portion of 4) with the end of the neck of the bottle (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) (alone).

Referring to claim 19.  Gueret does not disclose the snap-fitting groove is formed in the neck by laser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the snap-fitting groove as being formed in the neck by a laser, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art because a laser would be able to form an accurate sized groove as dimensioned with low variance in the groove size.  In re Stevens, 101 USPQ 284 (CCPA 1954).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 6,527,149) in view of Frutin (US 7,886,899).

Referring to claim 4.  Garcia discloses a packaging device (Figure 2a) for a product to be dispensed, wherein the retaining element (upper radial portion of wall #A configured to retain member 6 in the hollow shaft) is friction fitted in the hollow shaft.

Garcia does not disclose the retaining element is a bead.

Frutin disclose a container closure (Figure 3) wherein the retaining element (hook portion of exterior wall of 24 which engages fastening member 32; Figure 3) is a bead (see hook like protrusion extending from exterior wall of 24) member 30 adjacent to member 12) formed substantially around the hollow shaft (around members #A and #B).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Garcia to have included the retaining element as being a bead as taught by Frutin because using a bead as a retaining member would provide an improved means to retain the fastening member which would not disengage during use.

Referring to claim 5.  Frutin disclose a container closure (Figure 3) for a product to be dispensed, wherein the retaining element (hook portion of exterior wall of 24 which engages fastening member 32; Figure 3) is formed by radial projections uniformly distributed around the axis of the hollow shaft (the projection is formed around the exterior wall of the fastening element 24; Figure 3).

Referring to claim 7.  Frutin disclose a container closure (Figure 3) for a product to be dispensed, wherein the fastening member (24) comprises at least one internal fastening projection (hook portion of exterior wall of 24 which engages fastening 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Garcia to have included the fastening member comprises at least one internal fastening projection as taught by Frutin because the fastening member comprising at least one internal fastening projection for securing the dispensing device would provide an improved means to retain the fastening member attached to the dispensing device which would not disengage during use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 6,527,149) in view of Frutin (US 7,886,899) and further in view of Iizuka (JP 2004131176).

Referring to claim 8.  Garcia in view of Frutin do not specifically disclose the at least one internal fastening projection is formed on an inner face of a ring with radial sections.
Iizuka discloses a cylindrical part of a bottle body (Figure 2) comprising at least one internal fastening projection (3; Figure 2) is formed on an inner face (surface of 3) of a ring with radial sections (see sections 31).

.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 6,527,149) in view of Schuetz (EP 0187314 A2).

Referring to claims 12-14.  Garcia does not specifically disclose the fastening element supports a circumferential O-ring.
Schuetz discloses a spray head (Figure 2) wherein a fastening element (members 8 and 9; Figure 2) supports a circumferential O-ring (13) disposed in a circumferential groove (groove created by offset of member 9 and 8; Figure 2).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Garcia to have included the fastening element supporting a circumferential O-ring disposed in a circumferential groove as taught by Schuetz because an O-ring disposed in a groove of the fastening element would allow the fastening element to be sealed within the packaging device and wherein the groove would hold the O-ring in place as the fastening element is pushed into the packaging device thus preventing out of place movement of the O-ring as it is driven into the packaging device.

Referring to claims 16.  Schuetz discloses a spray head (Figure 2) comprising a flange seal (13; Figure 2) located between the flange (extending portion of 9) and the neck (21; Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Van Brocklin (US 5,341,956).

Referring to claim 23.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),
a dispensing device (208) comprising a body (body of 208) and suitable for dispensing said product, 
a fastening element (211; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211) cooperating with the inner wall (inner wall of 204) of the neck of the bottle (204),
wherein the fastening element (211; Figure 4) comprises a cylindrical double wall (outer and inner walls of 211) comprising an outer wall (wall of 211 in contact with 204) and an inner wall (wall of 212) forming an internal hollow shaft (around and between members outer and inner walls of 211), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member (including members 217 and 213) of said dispensing device (208), the fastening member (including members 217 and 213) being integral (connected; see Figure 4) with said dispensing device (208) and being fixed around the internal hollow shaft (around and between members outer and inner walls of 211) of the fastening element (211; Figure 4),
wherein the fastening element (211) comprises a radially projecting flange (224), said flange (224) comprising a lower surface (bottom surface of flange 224) facing a shoulder (shoulder of 204) provided at an end of the neck (neck portion of 204), the shoulder (shoulder of 204) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).

Gueret does not disclose wherein the fastening element is wholly contained within the neck of the bottle.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret to have included a fastening element wholly contained within the neck of the bottle as taught by Van Brocklin because a fastening element wholly contained within the neck of the bottle would allow for a decreased vertical dimension of the bottle. 

Allowable Subject Matter
Claim 17 allowed.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive, see new and modified rejections above.
Applicant’s response to the drawings is acknowledged and thus previous drawings objections are vacated.  New objections are cited above, mainly member 42 is pointing to an incorrect area of the drawings.
Applicant’s arguments regarding new included limitations “the fastening member being integral with said dispensing device and being fixed around and in contact with the internal hollow shaft of the fastening element” are considered and amended in the current rejection above. As shown in the reproduced drawings above, the fastening member (6) in integral (connected to the top portion of 6, member 62 is locked in place 
Applicant further argues “Garcia fails to disclose the fastening member 31 to be integral with the dispensing device 1”.  In view of the examiner, the fastening member is cited in Garcia as being member (6) and the dispensing device as member (5), it is suggested the applicant provide addition structure of the fastening member and dispensing device in order to overcome and deferential between the cited structure of Garcia.
Applicant further argues “Garcia fails to disclose the fastening member is fixed around and in contact with the internal hollow shaft 42.” Arguments are not found persuasive since, the fastening member in Garcia is shown to be member (6) which is fixed around and in contact with the internal hollow shaft (shaft between #A and #B in the reproduced figure above).  Applicant’s location of the interior hollow shaft is different from that as recited in the specifications and the drawings thus clarification is required.

Applicant argues Gueret fails to disclose “the fastening element comprises a radially projecting flange, said flange comprising a lower surface facing a shoulder provided at an end of the neck the shoulder being internal to the neck of the bottle.”  As 
Applicant argues “the subplate 207 does not face an internal shoulder of the neck of the bottle.”  The flange (224) is shown in Gueret Figure 1, wherein flange (24) only extends partly to the thickness of the bottle wall 4.
In regards, to using a laser to form the snap-fitting groove, in view of the examiner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have use a laser to etch a groove into the bottle neck as opposed to molding the bottle with a formed groove because a laser etched groove would provide a more accurately sized groove and further it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference US2004/0060892 A1 discloses groves 102 and 103 made by a laser.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651